Citation Nr: 0324896	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  00-09 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Entitlement to secondary service connection for 
cardiovascular disease to include hypertension.

2.	Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




REMAND

On September 16, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	Obtain the veteran's medical records from the VA 
Medical Center in New York, New York for any 
treatment for any psychiatric disorder, to 
include post-traumatic stress disorder (PTSD); 
cardiovascular disease, to include hypertension; 
and any gastrointestinal disorder during the 
period from December 2001 to the present time.  
Request complete clinical records.  (It is noted 
that an initial request was made in March 2003.)

2.	Contact Edward Merker, M.D., New York Endocrine 
Associates, PLLC, 35 East 85th Street, New York, 
New York, 10028, and request that he furnish a 
written statement (with the clinical findings 
and a complete rationale) explaining his 
December 2001 opinion that the veteran's 
hypertensive cardiovascular disease and 
gastrointestinal disorder are residuals of and 
causally related to his PTSD.

3.	After a reasonable period of time, and after all 
available records and/or responses from each 
contacted entity have been associated with the 
claims file, arrange for the veteran to undergo 
cardiovascular and gastrointestinal examinations 
at the appropriate VA medical facility to 
determine the etiology of all gastrointestinal 
and cardiovascular diseases, including 
hypertension.  The entire claims folder must be 
made available to and reviewed by each physician 
designated to examine the veteran, and the 
examination reports should reflect consideration 
of the veteran's documented medical history and 
assertions.  All indicated tests and studies 
should be reported in detail and clinically 
correlated to a specific diagnosis.  

Cardiovascular examination:  After an 
examination of the veteran, and consideration of 
the record, the physician should render an 
opinion as to whether it is at least as likely 
as not that any current cardiovascular 
condition, to include hypertension, a) was 
caused or b) is aggravated by the veteran's 
service-connected PTSD.  In providing this 
opinion, the physician should explicitly address 
the statements of Dr. Merker.  Moreover, if 
aggravation is found, the physician should 
attempt to quantify the extent of additional 
disability resulting from aggravation.

Gastrointestinal examination:  After examination 
of the veteran, and consideration of the record, 
the physician should render an opinion as to 
whether it is at least as likely as not that any 
current gastrointestinal examination, a) was 
caused or b) is aggravated by the veteran's 
service-connected PTSD.  In providing this 
opinion, the physician should explicitly address 
comments suggesting that a relationship between 
the two disorders exists, to include service 
medical records dated January 4, 1943(sic) and 
November 8, 1943; VA examination reports dated 
November 22, 1944; March 23, 1945; November 9, 
1945; September 16, 1950; and March 22, 1999; 
the February 9, 1945 statement of R. Lehrman, 
M.D.; an April 20, 1998 VA Social and Industrial 
Survey; and all statements from Dr. Merker (to 
include those dated April 20, 1998, April 24, 
2000, and December 22, 2001).  Moreover, if 
aggravation is found, the physician should 
attempt to quantify the extent of additional 
disability resulting from aggravation.

Each examiner should set forth all examination 
findings, along with the complete rationale for 
each opinion expressed and conclusion reached, 
in a printed (typewritten) report. 

4.	After the development requested above has been 
completed to the extent possible, the RO should 
again review the record.  If any benefit sought 
on appeal remains denied, the appellant and 
representative, if any, should be furnished a 
supplemental statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


